Citation Nr: 0416247	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for bipolar disorder.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
October 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from that part of a May 1999 rating decision of the 
Regional Office (RO) that granted service connection for 
bipolar disorder and assigned a 50 percent evaluation, 
effective from May 26, 1994.  This case was previously before 
the Board in August 2001, at which time it was remanded for 
additional development of the record.  Following completion 
of the requested development, the Board denied an initial 
rating in excess of 50 percent for bipolar disorder.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated August 6, 2003, granted a Joint Motion for Remand and 
vacated the Board's decision.  The case is again before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  Prior to February 2, 2002, the veteran's psychiatric 
disability was manifested by suspiciousness and impairment of 
short-term memory, and resulted in no more than considerable 
impairment.  

2.  There was no evidence of panic attacks or impairment of 
abstract thinking.

3.  Effective February 2, 2002, the veteran's bipolar 
disorder is manifested by paranoid thoughts and a history of 
auditory hallucinations.  


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for bipolar disorder is 
not warranted prior to February 2, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9206 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (effective November 7, 1996).  

2.  The criteria for a rating of 70 percent for bipolar 
disorder is warranted, effective February 2, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
she is to provide and which information and evidence, if any, 
VA will attempt to obtain on her behalf.  VA will also 
request that the veteran provide any evidence in her 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the date of enactment of the VCAA 
and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the present case, a substantially complete application for 
the veteran's claim for service connection for a psychiatric 
disability was received in May 1994.  Service connection for 
bipolar disorder was granted by the RO in a rating action 
dated in May 1999.  The veteran subsequently submitted a 
notice of disagreement with the evaluation that was assigned.  
In this case, the RO decision in May 1999 was made prior to 
the date of enactment of the VCAA.  It was not until an 
October 2001 letter that the RO provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  

Since the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication that denied 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 353 F. 3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) (West 2002) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
(West 2002) to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2001 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2003).  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
VAOPGCPREC 01-2004.  

In this case, the Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In a letter dated in October 2001, the VA 
requested that the veteran send any additional information 
and evidence to support his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With respect to notice, the October 2001 VA letter to the 
appellant informed him of the evidence necessary to 
substantiate his claim, as well as his and VA's development 
responsibilities.  As such, VA's duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The appellant was advised in the letter to send the requested 
evidence to the RO within 60 days of the date of the letter.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board observes 
that a recently enacted law permits the VA to render a 
decision prior to the expiration of the time period the 
veteran was given to submit additional evidence.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's available service medical records, as well as 
reports of post service private and VA medical treatment, as 
well as the reports of VA psychiatric examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified any additional pertinent evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Accordingly, the 
Board will adjudicate this claim based on the current 
evidence of record.

Factual background

In a statement dated in August 1995, a private psychiatrist 
reported that he had examined the veteran that month.  It was 
noted that the veteran had sought treatment following service 
for mental and emotional problems.  It was indicated that the 
veteran was seeing a private psychiatrist a few times a year 
and that he prescribed Xanax that the veteran related that he 
took only a few times a year.  The veteran reported that he 
lived with his most recent former wife and that he did not 
work.  His daily activities included reading and watching 
television.  He stated that he battled depression almost 
every day.  He maintained that he had worked only two to 
three years since his discharge from service, and that he had 
not worked since 1973 or 1974.  He described his current 
relationship as "fantastic."  The examiner noted that he 
had reviewed various medical records dating from 1965 to 
1991.  

On examination, it was noted that the veteran was dressed 
neatly, but casually.  He presented in an alert and 
cooperative manner, and was oriented to person, date, month 
and year.  His attitude was breezy and he made good eye 
contact.  The veteran spoke clearly and there was no 
indication of loosening of thought associations, thought 
blocking or bizarre ideation.  He appeared to understand the 
questions and responded appropriately.  He did not appear 
anxious or depressed.  He was poised and appeared comfortable 
during the interview.  The veteran reported having suicidal 
ideation on a daily basis, sometimes more severe than others, 
but he had not made suicidal attempts since service.  He 
related that in the past he had heard voices, including that 
of his mother, speaking to him during stressful times.  There 
was no indication of any significant impairment of memory or 
attention, except for some short-term memory problems that 
the veteran stated might be related to his use of marijuana.  
The veteran was able to recall three previously named 
objects, and was able to repeat a 5 digit number span.  His 
interpretation of two proverbs was within acceptable limits.  

The examiner commented that the veteran manifested 
difficulties in conforming to the usual social norms and had 
shown marked impulsivity and affective instability beginning 
in early adolescence.  He added that the veteran's symptoms 
were consistent with a diagnosis of bipolar disorder, with 
the depressive symptoms most prominent, and alternating with 
hypomanic episodes complicated by alcohol abuse.  He opined 
that due to his affective instability, poor personality 
resources, along with his alcoholic propensity, it was not 
likely that the veteran would be able to engage in any 
meaningful work.  The pertinent diagnoses were bipolar 
disorder, not otherwise specified, alcohol abuse and cannabis 
abuse.

The veteran was afforded a psychiatric examination by the VA 
in May 1997.  The examiner noted that he reviewed the claims 
folder as well as other medical records.  The veteran 
complained of feeling depressed and that he had a sleeping 
problem.  He noted that he continued to abuse marijuana as a 
way to medicate himself.  He stated that most of the time he 
took one or two pills of Xanax on a daily basis.  He 
maintained that there were times when he felt very agitated 
and angry, and this was when he avoided going out and stayed 
by himself.  Otherwise, he asserted that he might get into a 
confrontation with others.  He noted that he had periods of 
time in which he felt better.  He described his mood as being 
mildly depressed and not overly depressed.  He related that 
he continued to have a sleeping problem.  

On mental status evaluation, the veteran was cooperative.  He 
initiated conversation and talked about his history and 
answered questions.  He elaborated about the past.  There was 
no speech impediment.  No formal thought disorder was 
observed.  The veteran denied having any delusions or 
hallucinations, but he stated that he was very suspicious and 
did not trust others, especially the VA.  The examiner 
indicated that there did not seem to be any organized 
delusion.  The veteran had no suicidal or homicidal 
ideations.  He was concerned about his health, as well as his 
financial condition and his future.  The veteran was fully 
alert and oriented to time, place and person.  His memory was 
grossly intact.  Abstract thinking was normal.  His insight 
was fair.  The pertinent diagnoses were bipolar disorder, 
depressed, and substance abuse, in remission.  The Global 
Assessment of Functioning score was 50.  The examiner noted 
that he had examined the veteran in 1988 and that, since that 
time, the veteran had seen a private psychiatrist on an 
occasional basis, maybe two to three times a year.  He noted 
that the veteran indicated that between his bouts of 
depression, he felt all right.  The veteran further noted 
that sometimes during the depressions, he felt agitated, mad 
and angry, and that he had to stay away from others because 
he did not want to hurt anyone.  Finally, the examiner 
concluded that bipolar disorder was the most appropriate 
diagnosis and that the veteran was in a depressed phase.  He 
commented that the veteran was suffering from rather mild to 
moderate depression at the time of the examination.  

In April 1999, the physician who conducted the May 1997 VA 
psychiatric examination again reviewed the claims folder and 
opined that the veteran's mental disorder manifested in 
service and this was based on the history the veteran 
provided of mood swings, and his conduct disorder was most 
likely a manifestation of his mood disorder.  

In a rating decision dated in May 1999, the RO granted 
service connection for bipolar disorder, and assigned a 50 
percent evaluation, effective May 1994.  

A VA psychiatric examination was conducted in February 2002.  
The examiner indicated that she reviewed the claims folder.  
The veteran reported that he still had depression and manic 
episodes.  His most recent manic episode occurred the 
previous week.  It was noted that his depressed moods were 
associated with suicidal ideation.  He indicated that he 
thought about it all the time, but noted that he thought 
about death versus committing suicide.  He had no problems 
carrying it out.  He described decreased sleep.  He added 
that he had panic attacks, especially when he thought about 
meeting with someone.  The veteran stated that he had lost 
his own business and two jobs in 1966 secondary to an 
argument with other employees.  It was indicated that he had 
last worked in 1997 or 1998 and that he had quit mainly 
secondary to physical symptoms.  He related that he avoided 
contacts with other people and that he had no desire for 
socialization.  

On mental status evaluation, the veteran's behavior was 
described as cooperative.  His speech had normal tone, rate, 
rhythm and volume.  He was oriented times three.  He was 
mildly depressed.  His affect was appropriate.  His thought 
content was negative for suicidal ideation, but he had had 
some thoughts of harming other people, but he had no plans.  
He thought the television and radio were sending special 
messages, but he did not think that at the present time.  He 
had experienced some paranoid thoughts and he still had such 
thoughts.  His thought process was logical, sequential and 
pertinent.  He did not have auditory hallucinations, but he 
had had two episodes in which he heard voices.  He did not 
have visual hallucinations, but he felt as if he were 
stepping into a movie scene when he walked out of his house.  
He said he felt surrealistic.  His memory was 3/3.  He knew 
the current president and the two previous presidents.  His 
insight and judgment were fair.  Abstract thinking was good.  
The Axis I diagnoses were that the veteran seemed to meet the 
criteria for bipolar disorder, depressed, last episode mixed; 
and panic attacks.  The Global Assessment of Functioning 
score was 52, with the highest score in the previous year of 
56.  The examiner commented that the veteran was mildly 
impaired with decreased ability to function while at work.  
It was further noted that the veteran avoided contact with 
other people and that he had no desire for socialization.  He 
concluded that the veteran's symptoms had increased since the 
previous examination in 1999.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for his bipolar disorder, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
38 C.F.R. § 4.132, Diagnostic Code 9406 (as in effect prior 
to November 7, 1996).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9432.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court stated: "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we hold will apply . . . ."  

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97.

The Board has also considered whether consideration of all 
the schedular criteria without first referring the matter to 
the RO would be in violation of the Court's holding in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, 
Bernard held that the Board could not adjudicate questions 
which had not been first decided by the RO.  In deciding 
whether adjudication is permissible, the Board must first 
determine whether an appellant would be prejudiced by such 
action.  See VA VAOPGCPREC 16-92; Bernard, 4 Vet. App. at 
394.

The Board believes that the veteran will not be prejudiced by 
consideration of an increased disability rating under all 
criteria which have been in effect during the pendency of the 
his appeal, because, as discussed above, those most favorable 
to him will be applied.  The Board cannot identify any harm 
to the veteran caused by such consideration.

The veteran asserts that a rating in excess of 50 percent 
should be assigned for bipolar disorder.  The Board 
acknowledges that the August 1995 report from the veteran's 
psychiatrist indicates that the veteran stated that he had 
suicidal ideation daily, as well as a history of hearing 
voices in the past.  The fact remains that the clinical 
finding at that time that supports the veteran's claim was 
limited to some short-term memory impairment.  Even that, the 
veteran conceded, might be due to his use of drugs.  The 
examination report reveals that the veteran was not anxious 
or depressed, and he described the relationship with his 
former spouse, with whom he was again living, as 
"fantastic."  He was fully oriented.  The findings are not 
consistent with the examiner's conclusion that the veteran 
could not engage in meaningful work.  

Similarly, when he was examined by the VA in May 1997, 
although the veteran reported being suspicious, no organized 
delusion was observed, and he denied having delusions or 
hallucinations.  He was again fully oriented and there was no 
thought disorder.  He specifically denied suicidal or 
homicidal ideations.  The examiner commented that the veteran 
experienced mild to moderate depression, and assigned a 
Global Assessment of Functioning score of 50.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 
indicates, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2003)).  The Board is cognizant 
that a GAF score is not determinative by itself.

Given the clinical findings from both the private 
psychiatrist and on the VA psychiatric examination in May 
1997, the Board concludes that a rating in excess of 50 
percent was not warranted under either criteria in effect 
during the veteran's appeal.  Prior to February 2, 2002, the 
evidence did not demonstrate that the veteran's bipolar 
disorder resulted in more than considerable impairment; 
similarly, there is no evidence that he experienced panic 
attacks, impaired judgment, impairment of long-term memory or 
impaired abstract thinking.  Thus, there is no clinical basis 
on which a higher rating could be assigned under either 
criteria in effect during the veteran's appeal.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his service-connected psychiatric 
disability.

It is significant to point out, however, that the findings on 
the February 2002 VA psychiatric examination demonstrate that 
the symptoms of bipolar disorder have increased in severity.  
In this regard, the Board notes that this examination shows 
that the veteran has thoughts of harming others, as well as 
paranoid ideation.  It must also be observed that he had 
reportedly experienced two episodes when he had heard voices.  
The Board places great weight on the conclusion of the 
examiner who specifically found that the veteran's symptoms 
had increased since the previous examination.  He noted that 
the veteran's psychiatric disability resulted in decreased 
ability to work.  The Board finds, accordingly, that a 70 
percent evaluation is warranted effective February 2, 2002, 
the date of the VA examination that demonstrated that his 
psychiatric disability had increased in severity.  

There is no basis in the record, however, to support a higher 
rating.  The Board emphasizes that the examiner indicated 
that the veteran was only mildly impaired.  He was fully 
oriented and only mildly depressed.  He exhibited no suicidal 
ideation.  These findings do not provide an adequate basis on 
which a 100 percent evaluation may be assigned.  





ORDER

An initial rating in excess of 50 percent for bipolar 
disorder, prior to February 2, 2002, is denied. 

An initial rating of 70 percent for bipolar disorder, 
effective February 2, 2002, is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



